Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  July 02, 2020

The Court of Appeals hereby passes the following order:

A20I0228. NORFOLK SOUTHERN RAILWAY COMPANY v. WINFORD
     HARTRY et al.

      On June 25, 2020, this Court entered an order denying this application for
interlocutory review. The order was entered in error. Accordingly, we hereby
VACATE our June 25, 2020 order, REINSTATE the application, and GRANT the
application. The applicant shall have ten days from the date of this order to file a
notice of appeal in the trial court. If the applicant has already filed a timely notice of
appeal in the trial court, it need not file a second notice. The clerk of the trial court
is DIRECTED to include a copy of this order in the record transmitted to the Court
of Appeals.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          07/02/2020
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.